Citation Nr: 0502497	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  01-00 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO reopened the claims for service connection for 
a left shoulder disorder and a low back disorder and denied 
them on the merits.

In January 2002, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.  Following the hearing, the Board sought 
additional development and adjudicative action, and the case 
was remanded in July 2003.  The case has been returned to the 
Board for further appellate review. 


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the current instability of the left shoulder had its 
onset in service.

2.  The preponderance of the evidence is against a finding 
that the current degenerative disc disease and degenerative 
joint disease of the lumbar spine had its onset in service.


CONCLUSIONS OF LAW

1.  A left shoulder disability, diagnosed as instability of 
the left shoulder, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).

2.  A low back disorder, diagnosed as degenerative disc 
disease and degenerative joint disease of the lumbosacral 
spine, was not incurred in or aggravated by service nor can 
it be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give VA 
everything in the claimant's possession pertaining to the 
claim or claims.  

In the instant case, the agency of original jurisdiction 
decision notified the veteran of the information and evidence 
not of record that is necessary to substantiate his claims 
for service connection in June 2001 and November 2003 
letters.  The agency of original jurisdiction issued the 
notification letters after the issuance of the December 2000 
rating decision, which is not in keeping with the statute and 
which will be addressed below.  The RO informed the veteran 
that in order to establish service connection, the evidence 
must show three things:  (1) evidence of a disease or injury 
that either began during service or was aggravated during 
service; (2) evidence of a current disability, which was 
usually shown by medical evidence or evidence showing 
persistent or recurrent symptoms of a disability; and 
(3) evidence of a relationship between the current disability 
and the disease or injury in service, which was also usually 
shown by medical records or a medical opinion.  

The letters notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, service department, Social Security, 
and other federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there was any other information or evidence he considered 
relevant to his claims so that VA could help by getting that 
evidence.  

Additionally, the RO notified the veteran the reasons why he 
was not entitled to service connection in the December 2000 
rating decision, the December 2000 statement of the case, and 
the October 2004 supplemental statement of the case.  The 
statement of the case and the supplemental statement of the 
case also fully provided the laws and regulations pertaining 
to entitlement to the benefits sought, and included a 
detailed explanation as to why the veteran had no entitlement 
under the applicable laws and regulations based on the 
evidence provided.  The duty to notify the veteran has been 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  

While the Board recognizes that the VCAA notice to the 
veteran was subsequent to the rating decision which gave rise 
to this appeal, the Board finds no prejudice to the veteran.  
The veteran was adequately furnished with the type of notice 
required by VCAA and has had an opportunity to identify 
evidence and submit evidence in connection with her claim.  
Any error resulting from VCAA notice subsequent to the 
initial rating decision was harmless error, as it pertains to 
these issues.  The RO's subsequent actions and notice to the 
veteran effectively cured any VCAA notice defect.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The veteran 
was informed of the evidence necessary to substantiate his 
claims.  The provisions of VCAA have been substantially 
complied with and no useful purpose would be served by 
delaying appellate review of these two claims for further 
notice of VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In the 
present case, the claims folder includes the veteran's 
service medical records, VA examination reports, private 
medical records, and statements and testimony by the veteran.  
The Board notes that it attempted to obtain the medical 
records associated with the veteran's 1984 automobile 
accident, but the veteran did not provide VA with permission 
to obtain those records, and thus those medical records are 
not part of the claims file.  The veteran has not identified 
any pertinent VA or private medical treatment pertinent to 
the issues being decided that has not been obtained.  It does 
not appear that there are additional medical treatment 
records that are necessary to proceed to a decision on the 
issues being decided in this case.  Finally, VA has provided 
the veteran with an examination and a medical opinion in 
connection with his claims.  Consequently, no further 
development is necessary for resolution of the issues being 
decided on appeal.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to this issue is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

II.  Decision

The veteran asserts that he fell off the monkey bars during 
training in service and that he sustained injuries to his 
left shoulder and back, which caused his current left 
shoulder and low back disorders.  

At entrance, the veteran reported a football accident, which 
had caused him trouble with his back.  Clinical evaluation of 
the spine and other musculoskeletal system was normal.  An 
August 1968 Physical Profile Record shows a notation that the 
veteran had "Shoulder, knee[, and] back problem[s]."  It 
was recommended that the veteran be waived from doing 
physical training and no overhead lifting.  The May 1970 
separation examination shows that clinical evaluations of the 
upper extremities and spine were normal.  In the report of 
medical history completed by the veteran at that time, he 
denied a history of "painful or 'trick' shoulder."  He 
reported a history of back trouble of any kind.  The examiner 
noted that the veteran had a spinal vertebral deformity.

In October 1985, the veteran submitted an original claim for 
compensation for left shoulder and lower back problems, which 
he stated began in June 1968.  When asked to list civilian 
physicians and hospitals where he had been treated for these 
disabilities, the veteran indicated that such was "not 
applicable."  He noted on the application that he last 
worked on June 20, 1985.

A November 1985 VA examination report shows that the veteran 
reported he injured his left shoulder and lower back during 
basic training.  He stated that he reinjured "this" again 
in an automobile accident on June 20, 1985.  The veteran 
reported he sustained a fracture on the right leg and 
underwent an arthroscopy in August 1985.  The examiner noted 
that the veteran was not employed.  Following physical 
examination, the examiner stated that there was insufficient 
evidence to establish a left shoulder disorder or a chronic 
disorder of the back.  

A July 1990 private medical record shows that the physician, 
Dr. PM, reported the veteran had been in a motor vehicle 
accident in 1984 and wrote that the veteran had had a 
fracture of the right tibia; back, knee, neck, shoulder 
injury; and arthroscopic knee surgery.  A September 1990 
private medical record from Dr. PM shows that the veteran was 
seen for re-aggravation of his back pain "which he has had 
for a week.  This stems from a motor vehicle accident that 
occurred in 1984."  The examiner stated that the veteran had 
been through testing, including x-rays, and was told that 
nothing was wrong.  Following examination, the examiner 
entered an impression of back pain most likely mechanical in 
nature without evidence of neurologic deficit.  

A March 1994 entry in a private medical record shows that the 
veteran had called the doctor's office and informed it that 
he wanted to reapply for disability through the military for 
knee, back, and hip pain.  A June 1994 entry shows that the 
veteran had called and stated that he needed a medical 
opinion stating that "problems with right knee, hip, and 
back" [sic].  It was noted the veteran had an appointment 
with VA that same week.

An October 1994 private medical record shows that the 
physician's assistant noted the veteran had a long-standing 
history of low back pain "dating back to 1968."  He stated 
that the veteran had sustained an initial injury while in the 
service, when he fell off a monkey bar after injuring his 
left shoulder, and injured his left hip, knee, and low back.  
The veteran stated he tolerated the discomfort for some time 
and was evaluated by the military physicians for low back 
pain.  He stated that this was exacerbated in 1984, when he 
was involved in a motor vehicle accident, which resulted in a 
fracture to the right tibia and an injury to his right knee.  
The veteran stated that his back pain had progressed in the 
last 10 years.  The physician's assistant noted that an MRI 
taken of the lumbar spine in September 1994 showed a small 
central L4-L5 subligamentous disc herniation with mild disc 
desiccation.

At an April 1995 RO hearing, the veteran testified that he 
had hidden a physical abnormality related to his right knee 
at the time he entered service.  Regarding the incident in 
service, he stated that he was crossing on the monkey bars 
and felt his left shoulder give way and hit the ground on his 
right side and "jammed" his back and hip.  He stated that 
his left shoulder had never given way prior to this incident.  
He stated that following his fall from the monkey bars, he 
went to the emergency room at Fort Polk, where he underwent 
x-rays.  He stated he had to go to the same hospital later on 
to have his left shoulder drained.  The veteran's 
representative pointed out to the veteran that the service 
medical records did not show that he had received treatment 
at that hospital.  The veteran stated that he was 
hospitalized at another hospital later in service for 
treatment for his back and shoulder.  

A November 1995 private medical record shows that x-rays were 
taken of the lumbosacral spine.  It showed sacralization on 
the left side and a localized scoliosis present at that 
level.  The physician stated that he suspected the veteran 
had muscle spasms secondary to his scoliosis.  

In an October 1999 letter, a private physician, Dr. SKO 
stated that the veteran had been a patient of his since 1997.  
He stated the veteran had a number of orthopedic problems 
including right knee degenerative arthritis, low back pain, 
left lateral cutaneous nerve syndrome on the left leg, and 
left shoulder pain with rotator cuff symptoms.  He added that 
"All of these injuries have occurred as a result of a 
military injury and slowly have worsened over the years."  

In a December 1999 letter to the veteran, VA requested the 
following: "Please inform us whether or not Dr. O[] has 
reviewed your service medical records, or reviewed treatment 
records shortly after service for these conditions.  If so, . 
. . have Dr. O[] advise us on what evidence he based his 
opinion."  

In a January 2000 letter, Dr. O stated that the veteran had 
brought his military records for him to review.  He then 
stated the following:

If further orthopedic injury information 
is needed, he should be referred to an 
orthopedist for independent medical 
evaluation. He does include a note from 
his medical record indicating that he has 
had shoulder and knee and back pain 
prompting PT waiver and no overhead 
lifting orders from the military in 
August '68.  Whether this further 
supports his contention or not is unknown 
but certainly it is important to note so 
that his appeal can proceed.

At the January 2002 video conference hearing before the 
undersigned, the veteran testified about his initial injury 
in service and how he had gone to the hospital following the 
injury.  He stated that he received ongoing treatment after 
the fall from the monkey bars.  The veteran was asked if he 
had received treatment for his back condition after service 
and he stated that he had always had problems with his back, 
but would "bite the bullet" and deal with the pain.  

A May 2003 VA examination report shows that the examiner 
stated that medical records had been provided and reviewed.  
In the "history of present illness," the examiner wrote the 
following:

Both of these areas were injured in the 
service.  By the patient's report, he was 
climbing on some monkey bars in basic 
training in 1968.  His shoulder was 
forced and jammed behind him and 
dislocated.  He reduced it on his own.  
He fell onto his back and right side.  
Since the original fall, he had multiple 
dislocations in the left shoulder, but 
never had the shoulder stabilized. . . .

(Emphasis added.)

The veteran stated that he still had instability of the left 
shoulder, which would come out of socket regularly.  He also 
stated that since his fall in service, he had had "chronic 
low back pain."  Following physical examination, the 
examiner entered a diagnoses of chronic instability of the 
left shoulder with laxity and degenerative disc disease and 
degenerative joint disease of the lumbosacral spine.  The 
examiner added that it was his opinion that it was "more 
likely than not that the current disorders of the shoulder 
and back are related to the inservice injuries as described 
by the veteran."  (Emphasis added.)  He noted again he had 
reviewed the claims file.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for 
arthritis may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2004).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for a left shoulder 
disorder and a low back disorder.  The reasons follow.

The service medical records show that at entrance, the 
veteran reported having a football accident, which had caused 
his back to give him trouble.  Clinical evaluation of the 
spine, was normal.  The Board does not find that the 
veteran's report of a pre-service injury to his back is 
evidence of a pre-existing condition or that it rebuts the 
presumption of soundness, to which the veteran is entitled.  
Although the veteran reported an injury to his back, clinical 
evaluation of the spine was normal.  The veteran's report of 
pre-service injury is insufficient to establish clearly and 
unmistakably that the veteran had a back disorder prior to 
service.  

The veteran claims that his left shoulder dislocated while he 
was using the monkey bars and that he fell down.  There is a 
service medical record which shows that the veteran was put 
on profile for left shoulder and back pain in August 1968.  
However, that is the only service medical record that shows 
that the veteran had left shoulder pain in service.  The 
veteran claims that his left shoulder bothered him throughout 
service after the injury and that he was treated at hospital 
immediately after the incident and subsequently, when he had 
to have his left shoulder drained.  The claims file shows 
that VA has attempted to obtain the hospital records from the 
veteran's alleged treatment and that such records have not 
been found.  Additionally, at the time the veteran was being 
discharged from service, clinical evaluation of the upper 
extremities was normal.  More importantly, the veteran 
himself denied any history of shoulder pain in the report of 
medical history that he completed at the time of separation.  
The Board finds that the veteran's post service report that 
he dislocated his left shoulder in service and had subsequent 
dislocations while in service, to include having the left 
shoulder drained, is not substantiated by the service medical 
records, which includes a statement by the veteran himself 
denying any history of "painful or 'trick' shoulder."  The 
statement the veteran made in May 1970, wherein he denied any 
history pertaining to his left shoulder is given far more 
probative value, as he made that statement contemporaneous to 
service.  

Regarding the veteran's back, at the time of separation from 
service, clinical evaluation of the spine was normal.  The 
veteran reported a history of back pain, and the examiner 
noted that the veteran had a spinal vertebral body.  There 
was no finding of a chronic low back disorder at the time of 
separation.  

The Board is not contesting that the veteran sustained an 
injury to his left shoulder and low back in service; rather, 
it is questioning the severity of the inservice injuries that 
the veteran sustained since the service medical records do 
not substantiate the veteran's allegations of repeated 
treatment for his left shoulder.  

There are no medical records between the time the veteran was 
discharged from service in 1970 until the veteran filed an 
original claim for compensation in October 1985.  In that 
application, the veteran indicated that he had not received 
any treatment for disabilities associated with the shoulder 
and back from his discharge from service until his 
application.  Even then, in a November 1985 VA examination 
report, the examiner stated that there was insufficient 
evidence to establish a left shoulder disorder or a chronic 
disorder of the back.  Therefore, 15 years following the 
veteran's discharge from service, there were no diagnoses or 
findings associated with left shoulder and low back 
disorders.  It must be noted that the veteran reported on his 
October 1985 application that he had stopped working on June 
20, 1985, and reported at the November 1985 VA examination 
that he had been in an automobile accident on that same date.  
Additionally, VA requested that the veteran allow it to 
obtain the medical records associated with the 1985 motor 
vehicle accident, and the veteran has not provided VA with 
permission to obtain them.

In a September 1990 private medical record, the physician 
noted that the veteran had come to see him for re-aggravation 
of his back pain, which he noted had stemmed from a motor 
vehicle accident in "1984."  This is evidence against a 
finding that the veteran's current low back disorder is 
attributable to the inservice back injury.

There are both private medical records and a VA examination 
report, which indicate that the veteran's current left 
shoulder and low back disorders are attributable to service; 
however, the Board finds that such medical records are either 
undermined by other medical records or are based upon 
inaccurate facts.  For example, in the October 1994 private 
medical record, the physician attributed the veteran's long-
standing low back pain to the injury the veteran had in 
service.  As stated above, the service medical records show 
that at separation, the veteran's spine was reported to be 
normal.  When the veteran was examined in 1985 by VA, the 
examiner was unable to find a current disability.  Again, the 
Board finds that the veteran's report of the severity of his 
injuries in service is not substantiated by the objective 
service medical records, and the October 1994 opinion, which 
is clearly based on history provided by the veteran, is 
accorded little probative value.  Black v. Brown, 5 Vet. App. 
177 (1993) (Board is not bound to accept medical opinions 
based on history supplied by veteran, where history is 
unsupported or based on inaccurate factual premises); see 
also Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 
5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 
(1993).

Next, in an October 1999 letter, Dr. O attributed the 
veteran's left shoulder and back disorders to service.  
However, once he was asked to review the veteran's service 
medical records and substantiate his medical opinion, Dr. O 
submitted a letter in January 2000, wherein he made no 
medical opinion regarding the cause of the veteran's current 
left shoulder and low back disorders.  The January 2000 
letter undermines his October 1999 letter, wherein he 
assertively attributed the current disabilities to the 
injuries in service, as he was unable to reassert the opinion 
he had previously given.  The January 2000 letter is more 
probative, as it is based on the physician's review of the 
service medical records.

Finally, in the May 2003 VA examination report, the examiner 
stated that he had reviewed the claims file and attributed 
the current left shoulder and low back disabilities to the 
veteran's inservice injury.  However, it is clear that the 
examiner's opinion is based on the history "as described by 
the veteran," as opposed to the service medical records.  In 
the examination report, the examiner reported the veteran's 
history of having dislocated his shoulder while on the monkey 
bars and falling to the ground.  The service medical records 
show no such injury, including the veteran's assertions that 
he was hospitalized immediately after the injury and 
subsequently.  When providing the medical opinion, the 
examiner stated, "It would be my opinion that it is more 
likely than not that the current disorders of the shoulder 
and back are related to the inservice injuries as described 
by the veteran."  The examiner conditioned his determination 
based upon the history as provided by the veteran, which the 
Board finds is inconsistent with the service medical records.  
Therefore, as the medical opinion is clearly based upon 
history provided by the veteran, which history is inaccurate, 
the Board has accorded little to no probative value to the 
opinion.  Black, 5 Vet. App. 177; see also Swann, 5 Vet. App. 
229; Reonal, 5 Vet. App. 458; Guimond, 6 Vet. App. 69.

In sum, the Board finds that where the examiners have 
provided opinions that attribute the current disabilities to 
service, it is based upon history provided by the veteran, 
which is not consistent with the objective medical records, 
including the service medical records.  What is probative is 
that Dr. O initially attributed the veteran's left shoulder 
and back disorders to service; however, once he had an 
opportunity to review the veteran's service medical records, 
which show only that the veteran was put on light duty due to 
left shoulder and back pain, Dr. O did not reassert his 
previously offered medical opinion.  

Accordingly, for all the reasons stated above, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a left should disability, diagnosed as 
instability of the left shoulder, is denied.

Service connection for a low back disorder, diagnosed as 
degenerative disc disease and degenerative joint disease of 
the lumbosacral spine, is denied.



_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


